Title: To Thomas Jefferson from Meriwether Lewis, 19 May 1807
From: Lewis, Meriwether
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Philadelphia May 19th. 1807.
                        
                        This will be handed you by Mr. McKennan, the Prothonotory of Washington county Pensylvania, whom I beg leave
                            to make known to you as a gentleman of sobriety, integrity and a sound republican in the wost of
                            times.
                        The pecuniary circumstances of Mr. McKennan are but moderate, his family numerous and entirely dependant on
                            his exertions for support: thus situated he is about to remove to the state of Ohio, and having understood that no
                            appointments had probably been made to the offices of Register or Receiver for the new district in that state, which is
                            now surveying and will shortly be offered for sale, he visits the seat of government with a view to solicit the
                            appointment to one of those offices—
                        I have no doubt, that should it be thought expedient to confer either of those appointments on Mr. McKennan
                            that he would discharge it’s duties with good faith to the government and reputation to himself.—
                  I have the honor to be
                            with much respect Your Obt. Servt.—
                        
                            Meriwether Lewis
                            
                        
                    